Without reciting a contrasting analysis of the evidence, my conclusion is that the record presents evidence from which conflicting inferences could be drawn as to whether the operator was an independent contractor or the employee of the Parkway Cabs, Inc., and that, therefore, it presents an issue for the jury.
I agree with my associates that there is no evidence that the defendants were joint tort-feasors. They were, therefore, improperly joined.
The court would have been justified in requiring an election, which would have resulted in the dismissal of one of the defendants without prejudice.
I believe the judgment of dismissal should be modified by providing that the dismissal of Parkway Cabs, Inc., is without prejudice to the rights of the plaintiff.
The judgment against the Ohio Bus Line Company should be affirmed.